DISSENTING OPINION
McWILLIAMS, P.J.,
June 26, 1978 — Plaintiff, Stephen D. Oblackovich, Clerk of Courts of Cam-*603bria County, filed suit, requesting declaratory judgment and in mandamus, seeking to require defendant, Robert J. McCormick, Jr., the Controller of Cambria County, to pay his salary at the rate of $18,500peryearfrom October 7,1976, to the end of his term of office instead of at the rate of $15,500.
Plaintiff was elected to a four-year term of office in November of 1975 and took the oath of office as Clerk of Courts of Cambria County on January 5, 1976. His term of office will expire on the first Monday in January of 1980.
On October 7,1976, after he had begun his tenure of office, the Pennsylvania Legislature passed an act and the Governor signed same into law whereby the annual salary of the clerk of courts in a fourth-class county (Cambria County is a fourth-class county) was raised from $15,500 to $18,500 per year.
The Act of October 7, 1976, P.L. 1101, 16 P.S. § 11011-8, which provided for the increase in salary, in section 2 of same, reads as follows: “This act shah take effect immediately and shall be applicable to each officer when permitted by the Constitution of the Commonwealth of Pennsylvania.”
Defendant asserts that article III (legislation), section 27, of the Pennsylvania Constitution of 1968 prohibits the increase in salary being paid to plaintiff during his current term of office.
Section 27 of article III of this Commonwealth’s Constitution of 1968 reads as follows: “No law shall extend the term of any public officer, or increase or diminish his salary or emoluments, after his election or appointment.”
This is the same section that was in prior Constitution of 1874 as Article III, sec. 13.
The Attorney General’s Office of Pennsylvania *604was notified of this case as provided by law (Pa.R.C.P. 235) but declined to participate. Upon inquiry, his office has stated it would be up to each county solicitor (as county row officers are paid out of the county treasury) to rule on whether salary increases go into effect now or after the incumbents have completed their present terms.
This court has jurisdiction to hear the instant matter. “The compensation clause does not in terms make the legislature the ‘judge’ of the existence or extent of salary diminution, though it does expressly forbid salary changes that amount to diminishments.” The courts remain the final interpreters of the Constitution commands, including the compensation clause: Atkins v. U.S., _, decided May 18th, 1977, pp. 36, 37.
Although the court would have no power to grant mandatory relief on complaint that inflation without substantial pay increases has diminished the real salary value as the Constitution affords no protection from such indirect nondiscriminatory lowering of compensation, yet inflation, the direct diminution of salary by economic duress must and has been recognized: Atkins, supra, 42 and 43. This is a matter that the legislature should eventually resolve: Atkins, supra, 34. We as a court must recognize salary and cost of living clauses as two distinct provisions now existing in contracts. The legislature fixes compensation of the county officers, i.e., the clerk of courts, except in home-rule counties: Potter Co. Commissioners’ Salary Case, 350 Pa. 141, 38 A. 2d 75 (1944); also see 16 P.S. §11011-8.
The clerk of courts in the instant case is a public officer. The term “public officer” as used in this act shall include all officers elected by the vote of the *605people, whether the offices they fill were created by the Constitution or by special or general acts of assembly: Act of March 2, 1911, P.L. 3, sec. 6, 65 P.S. §76. See also Loushay Appeal, 169 Pa. Superior Ct. 543, 83 A. 2d 408 (1951), affirmed 370 Pa. 453, 88 A. 2d 793 (1952) (county commissioners held to be public officers); also Finley v. McNair, 317 Pa. 278, 176 Atl. 10 (1935).
The Constitution is quite clear. No law shall increase a public officer’s salary after his election or appointment. See In re Bowman, 111 Pa. Superior Ct. 383, 170 Atl. 717 (1934), and Goodwin v. Allegheny County, 182 Pa. Superior Ct. 28, 125 A. 2d, 640 (1956) (register of wills and clerk of orphans court were public officers involved).
The Constitution is equally clear that no law shall diminish a public officer’s salary after his election or appointment applying to statutory as well as constitutional officers. See Com. ex rel. Kelley v. Clark, 327 Pa. 181, 193 Atl. 634 (1937); also Bowman case, supra.
The purpose of the prohibition against the increase or diminution of salary or emoluments of a public officer after his election or appointment was to eliminate political or partisan pressure on the incumbents of office after they had been elected or appointed: Hadley’s Case, 336 Pa. 100, 6 A. 2d 874 (1939). Following the precedents that we have, and considering the fact that the compensation clause which is the subject of interpretation is the same clause without any change as it was in the 1874 Constitution, I believe the law is quite clear in the instant case that the salary increase goes into effect after the incumbents have completed their present terms, but since the office in question, i.e., clerk of court is paid out of the county treasury, as to cost of *606living adjustment by the commissioners on resolution based on the consumer price index and prospectively applied (for budgetary reasons) such resolution should be considered and equity demands its consideration and we found no constitutional restriction impairs such cost of living adjustment.
The prohibition of this c^, ¿¿itutional section against increasing or decreasing the salary of a public officer after his election or appointment relates only to “laws and not to resolutions. ” Emmaus Taxpayers’ League v. East Penn Union School District, 12 D. & C. 2d 103, 27 Lehigh 317 (1957). A resolution passed by the board of county commissioners is not a law against which said constitutional provision is directed: Crawford County v. Nash, 99 Pa. 253 (1882), and Thomas v. Leslie, 13 Justice’s L. Rep. 149 (1914); Opinion of Attorney General, 68 D. & C. 2d 517 (1974).
Therefore, after full consideration, I would enter the following
ORDER AND DECREE
And now, June 26, 1978, as to the mandamus action in the instant case before us, there was no resolution by the commissioners and salary board, which is sine qua non, that action must be dismissed but without prejudice. As to the declaratory judgment, we feel the opinion is self-explanatory.